Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 11, 12, 13, 15, 17, 18, 19, 20, 22, 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 11, 17, 18, 19, 20, 22, 23 the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 6, 12, 13, 15, 19, 20, 22 the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 9-10, 12-16, 20-21, and 23-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Monighetti et al. (US 2009/0307061 A1).

Regarding claim 1 and 23, Monighetti discloses a method and an electronic arrangement for single-source cross-platform media measurements (See [0015-0016] audio intercept device and Internet monitoring device for monitoring one or more media platforms), comprising: 
a communication interface arranged to receive observation data having regard to and at least partly determined at a plurality of electronic, preferably personal, devices of a number of users (See [0015-0022] monitoring media usage for panelists; See [0047] network operations receiving intercepted signatures from computing devices over the internet.), 
at least one user of said number being associated with multiple devices of said plurality (See Fig 1 and [0039] panelist associated with computing device and [0078-0079] television movie, radio shows etc. See also Fig 7 Panelist report associating user with television and computer usage [0103] ), said multiple devices belonging to mutually different technological platforms including online platforms for providing media exposure (See [0035] [0039] [0103] monitoring software may be built into computing device, See [0079] audio detecting device may be built into consumer device such as mobile phone or PDA, i.e., monitoring devices may be different technological platforms, see [0035] [0079] desktop computer, laptop PDA, etc.; See Fig 7, broadcast television and computer usage read on monitoring different technological platforms) and the multiple devices comprising a usage meter to observe selected events indicative of device usage comprising media exposure (See [0039] the computing device may include monitoring software; see [0079] the audio intercept may be built into mobile phone, PDA;  ), wherein the usage meter of at least one of the multiple devices being further arranged to observe user exposure to media on one or more external offline media distribution platforms, and at least one of the multiple devices being arranged to transmit observation data comprising indications of the observations towards the arrangement (See [0038-0041] monitoring by device 151, See [0077-0079] monitoring online platforms such as webpages and offline platforms such as radio, television;  Fig 1, [0076-0077] sending signatures of detected activity to signature storage), 
at least one electronic database arranged to store the received observation data and user profile data linking the users with associated electronic devices (See Fig 1 and [0049] [0050] [0053] [0072] storing signature data, See Fig 1, Fig 7 and [0102-0105] receiving audio signature,  website signature data, and behavioral information, i.e., user exposure data and behavioral information read on user profile data, and indicative, i.e., linking, of corresponding intercepting device 101 or 151 of Fig 1.), and 
an analyzer functionally connected to said database and arranged to operate on the data therein to determine at least one data file indicative of user-level media exposure metrics incorporating metrics describing the at least one user’s behavior including media exposure on multiple platforms, said platforms comprising one or more offline platforms, and multi-platform usage sessions involving two or more simultaneously or sequentially utilized platforms (See Fig 7 and [0056] [0067] [0074]: report generator generating a report indicative of user level, e.g. panelist number 19272 in Fig 7.  The report of Fig 7 discloses multiple sequential exposures to media from different platforms, i.e., computer/television, and multiple simultaneous exposures).

Regarding claim 2, Monighetti further discloses the arrangement of claim 1, wherein the observation data received comprises an indication of at least one element selected from the group consisting of: application, native application, digital service, web (World Wide Web) service, web site, web page, Internet, network, device feature, terminal feature, application feature, service feature, media item, content item, file, media streaming, phone usage, call, message, time, location, user demographics, data transfer, purchase or other financial transaction, operating system, HTTP data transfer, and HTTP(S) data transfer (See [0038] interacting with web pages through web browser).


Regarding claim 4, Monighetti further discloses the arrangement of claim 1, wherein the offline media distribution platforms include at least one platform selected from the group of: television, radio, and audio announcements such as indoor commercials (See [0011] [0015] [0021] [0078-0079]).

Regarding claim 5, Monighetti further discloses the arrangement of claim 1, wherein the online platforms include at least one platform selected from the group consisting of: smartphone, computer, tablet, phablet, e-book reader, wristop computer, wearable computer, smart television, desktop computer, and laptop computer (See [0035]).

Regarding claim 6, Monighetti further discloses the arrangement of claim 1, wherein the analyzer is arranged to classify or identify the content, optionally online or offline media item, indicated in the observation data (See Fig 7 and [0102-0104] classifying content television/computer).


Regarding claim 9, Monighetti further discloses the arrangement of claim 1, wherein the analyzer comprises audio or image matcher configured to compare the observation data or data derived therefrom with reference data (See [0019-0020] [0053] matching using signature comparison to references, see [0094-0101] Signature comparison).

Regarding claim 10, Monighetti further discloses the arrangement of claim 1, wherein the analyzer is arranged to apply contextual information to the metrics determined and indicated by the data file, said contextual information including at least one context element selected from the group consisting of: motion or movement, absolute location, location type optionally indicative of home, out-of-home or work, social context indicative of being alone or with other people, and temporal context indicative of time (See [0105] receiving behavioral information such as location or movement and see Fig 7 and [0104] specifying the start and end times of media exposure).


Regarding claim 12, Monighetti further discloses the arrangement of claim 1, wherein platform-level, optionally device-level, usage sessions are determined by the analyzer based on content-level, optionally application-level, usage sessions inferred from the observation data (See Fig 7 and [0104] a row indicative of a platform, start/end time, and content viewed reads on a content level usage session).

 	Regarding claim 13, Monighetti further discloses the arrangement of claim 12, wherein platform-level, optionally device-level, usage sessions are determined by the analyzer based on content-level, optionally application-level, usage sessions inferred from the observation data, and wherein multi-platform, optionally multi-device, usage sessions are determined by the analyzer based on the determined platform-level usage sessions (See Fig 7 and [0104] where multi platform usage sessions are recorded by the report generator such as Computer/Television starting at 20:56, Television/Computer starting at 21:00 and 21:01 respectively and followed by television at 21:05).

 	Regarding claim 14, Monighetti further discloses the arrangement of claim 1, wherein analyzer is arranged to determine metrics describing at least element selected from the group consisting of: session length, number of platform switchovers during session, application sessions per device session, sessions per selected time window, sessions per day, interaction time per time window, interaction time per day, platform switchover parties, platform switchover direction, platform overlap, simultaneous usage of smartphone and tablet, simultaneous usage of at least two different technological platforms, simultaneous usage of online and offline platform, purchase behavior, and switchover between offline and online media (See Fig 7 and [0104] where report discloses session length, interaction time, simultaneous usage of computer and television). 

Regarding claim 15, Monighetti further discloses the arrangement of claim 1, wherein the analyzer is arranged to determine causality or correlation between media exposure on multiple platforms, optionally in terms of temporal factors and/or content (See [0022] causally linking content viewed on different delivery mechanism, e.g. identifying a panelist who visits a website after watching a related hockey game. See Fig 7 Tracking sequential/simultaneous usage of platforms). 

Regarding claim 16, Monighetti further discloses the arrangement of claim 1, wherein the analyzer is arranged to determine causality or correlation between the usage of different technological and/or media distribution platforms (See [0022] causally linking content viewed on different delivery mechanism, e.g. identifying a panelist who visits a website after watching a related hockey game). 

Regarding claim 20, Monighetti further discloses the arrangement of any preceding claim 1, arranged to determine a control signal based on the data file containing the metrics, preferably output via the communication interface, wherein the control signal is optionally designed to adapt one or more features of an application, service, media campaign, content such as media file, web site, web page, or electronic device for accessing media (See [0056] displaying media usage metrics via a printout or display and providing reports).


Regarding claim 21, Monighetti further discloses the arrangement of any preceding claim 1, arranged to output said data file via the communication interface or user interface  thereof (See [0056] outputting reports via display, printout, or transmitting the report).




Regarding claim 24, Monighetti further discloses a method for providing measurement data for single-source cross-platform media analysis arrangement, to be performed by an electronic user device, comprising: capturing, by at least one sensor, ambient data from the environment (See [0035] [0078-0079], Fig 1, Fig 7), observing and logging (See Fig 7 [0101-0105]), by a usage meter of the device, selected events indicative of device usage comprising media exposure taking place via the device (See [0035] [0078-0079] Fig 7 and [0105]), further observing and logging indications of user exposure to media on one or more external offline media distribution platforms based on the sensor data (See [0078-0079] intercepting audio signatures from offline sources such as radio and television), and transmitting, by a communication interface of the electronic device, the logged data towards a remote arrangement over a communications connection (See Fig 1, Fig 7, and [0047] network operations receiving intercepted signatures from computing devices over the internet.).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monighetti et al. (US 2009/0307061 A1) in view of Doe (US 2012/0254911).

Regarding claim 3, Monighetti discloses the arrangement of claim 1,  but does not explicitly disarranged to establish or receive, preferably via the communication interface, at least one data element selected from the group consisting of: demographic data regarding one or more users, calibration or survey data to adapt the observation data or data derived therefrom, optionally the metrics, to represent a larger or different population of users, and rules or parameters determining the processing of observation data or derivation of the determined metrics.
Doe discloses that it was known to receive demographic data from one or more users (See [0017] [0020-0026]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Monighetti with the known methods of Doe predictably resulting in establish or receive, preferably via the communication interface, at least one data element selected from the group consisting of: demographic data regarding one or more users, calibration or survey data to adapt the observation data or data derived therefrom, optionally the metrics, to represent a larger or different population of users, and rules or parameters determining the processing of observation data or derivation of the determined metrics by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of being able to distinguish and provide granularity with respect to a population.

	
Regarding claim 17, Monighetti further discloses the arrangement of claim 1, wherein the analyzer is arranged to determine aggregate metrics indicative of behavior of a larger population of users based on the gathered user-level cross-platform observation data or related established user-level metrics, (See Fig 5, Fig 6, and [0057] [0068]). 
Monighetti does not explicitly disclose preferably including indication of the demographics of the population.
Doe discloses that it was known to generate report data including demographics of population (See [0018-0020] [0025-0026], Fig 3 and Fig 7B-7D).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Monighetti with the known methods of Doe predictably resulting in including indications of demographics of populations by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of providing data with finer granularity with respect to population.

	
Claim 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monighetti et al. (US 2009/0307061 A1) in view of Kameyama (US 2009/0247151 A1).

Regarding claim 7, Monighetti discloses the arrangement of claim 1, but does not explicitly disclose wherein the analyzer comprises a speech detector to determine whether the observation data contains speech and/or a speech recognizer to determine the spoken language based on the observation data received.
Kameyama discloses that it was known to gather contextual information by extracting keywords from user conversations by detecting speech and using spoken language grammatical rules (See [0039-0050]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Monighetti with the known methods of Kameyama predictably resulting in the analyzer comprises a speech detector to determine whether the observation data contains speech and/or a speech recognizer to determine the spoken language based on the observation data received by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of extracting contextual information from other ambient audio such as user conversations.

	
Regarding claim 8, Monighetti and Kameyama further disclose the arrangement of claim 7, wherein the analyzer comprises a speech detector to determine whether the observation data contains speech and/or a speech recognizer to determine the spoken language based on the observation data received, and the analyzer is further arranged to identify or classify the platform or media item indicated in the observation data based on the speech detection and/or recognition result (See Monighetti in view of Kameyama [0039-0050] using spoken language grammatical rules to extract contextual information about user conversation. Resulting combination would allow for identifying platform/media mentioned in user conversation.).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monighetti et al. (US 2009/0307061 A1) in view of Doe (US 2012/0254911).

Regarding claim 11, Monighetti discloses the arrangement of claim 1, but does not explicitly disclose wherein the analysis of multi-platform usage sessions involves utilization of selected time interval relations, preferably Allen’s intervals, to determine the usage sessions based on the observation data.
Drosset discloses that it was known to determine a media session as a given time interval (See [0193]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Monighetti with the known methods of Drosset predictably resulting in the analysis of multi-platform usage sessions involves utilization of selected time interval relations to determine the usage sessions based on the observation data by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of standardizing the reporting of content viewing sessions for audience measurement.

	


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monighetti et al. (US 2009/0307061 A1) in view of Falcon (US 2011/0093878).


Regarding claim 18, Monighetti discloses the arrangement of claim 1, and discloses wherein the analyzer is arranged to determine metrics describing switchover from platform to another during mullti- platform session (See Fig 7 and [0104]), but does not disclose preferably indicating related, optionally directional, transition probabilities between platforms.
Falcon discloses that it was known to determine a probability of switching content sources based on user inputs (See [0116]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Monighetti with the known methods of Falcon predictably resulting in preferably indicating related, optionally directional, transition probabilities between platforms by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of providing further information for user exposure reporting.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monighetti et al. (US 2009/0307061 A1) in view of Cooper et al. (US 2007/0220575).

Regarding claim 19, Monighetti discloses the arrangement of claim 1, wherein the but does not explicitly disclose the analyzer is arranged to determine metrics describing the usage overlap, preferably incorporating media exposure, between multiple platforms, optionally regarding substantially same or similar content.
Cooper discloses that it was known to track usage of content across a multitude of platforms by users to insert new or different targeted advertisements for each viewing by a same subscriber (See [0160]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Monighetti with the known methods of Cooper predictably resulting in the analyzer being arranged to determine metrics describing the usage overlap, preferably incorporating media exposure, between multiple platforms, optionally regarding substantially same or similar content by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of allowing a system to provide novel advertisements on multiple viewings across platforms as suggested by Cooper.

	
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monighetti et al. (US 2009/0307061 A1) in view of Gurha (US 2016/0007083 A1).

Regarding claim 22, Monighetti further discloses an electronic devices, optionally a smartphone or other portable user terminal (See Fig 1 and [0035] computing device may be portable device such as a smartphone), comprising at least one sensor, preferably comprising a microphone, arranged to capture ambient data from the environment (See [0076] the panelist device may include a microphone), a usage meter to observe and log selected events indicative of device usage comprising media exposure taking place through the device (See [0039] monitoring software), preferably including online media (See [0039-0041] monitoring web page usage or other online activity and intercepting signatures), wherein the usage meter is further arranged to observe and log user exposure to media on one or more external offline media distribution platforms (See [0079-0079] radio and television), such as offline radio or television, based on the sensor data, preferably utilizing audio matching, speech detection and/or speech recognition (See [0019] [0048] network operations comparing signatures), and communication interface arranged to transmit observation data comprising the indications of the observations made and logged towards a remote arrangement over a communications connection (See Fig 1, Fig 7, and [0047] network operations receiving intercepted signatures from computing devices over the internet.). 
Monighetti does not explicitly disclose the offline and online activity are monitored by a single electronic device.
Gurha discloses that it was known to capture app status, image, audio, GPS coordinates etc. of a mobile device to provide status information for generating viewing data (See Fig 2A-Fig 2F, Fig 3A and Fig 5A, [0073] [0090] [0082] [0084]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Monighetti with the known methods of Gurha predictably resulting in the electronic device combining the capability to detect both online audio intercept and offline by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of providing greater flexibility for users and capturing more viewer exposure data.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668. The examiner can normally be reached Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/Primary Examiner, Art Unit 2425